 1                                 UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA
 3
     Curtis Brady, Jr.,                                      Case No.: 2:17-cv-2534-JAD-VCF
 4
                       Plaintiff                                Order Adopting Report
 5
                                                         & Recommendation and Dismissing Case
 6 v.
                                                                        [ECF No. 62]
 7 James Dzurenda, et al.,
 8
                       Defendants
 9
10            Magistrate Judge Ferenbach recommends that I dismiss this action for failure to comply
                     1
11 with court orders. The deadline for any party to object to that recommendation was April 21,
12 2021, and no party filed anything. “[N]o review is required of a magistrate judge’s report and
                                               2
13 recommendation unless objections are filed.” Having reviewed the R&R, I find good cause to
14 adopt it, and I do.
15            IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and

16 Recommendation [ECF No. 62] is ADOPTED. THIS ACTION IS DISMISSED for failure to
17 comply with court orders, and the Clerk of Court is directed to ENTER JUDGMENT
18 ACCORDINGLY and CLOSE THIS CASE.
19
                                                             _________________________________
20                                                           U.S. District Judge Jennifer A. Dorsey
21                                                           Dated: May 4, 2021

22
23
24
25   1
         ECF No. 62.
26   2
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
27 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                     1
